Citation Nr: 0000443	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-23 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from May 1994 to 
March 1996.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in August 1997 for 
additional development.  

At a February 1997 Travel Board hearing, the appellant 
elected to withdraw her appeal of denials of service 
connection for hemorrhoids, a bladder infection, and 
dysplasia.  


REMAND

Because the appellant's service medical records showed that 
she received a number of treatments for low back pain 
following a fall into a foxhole in July 1994 and complained 
of headaches on several occasions, the Board, in its August 
1997 remand, requested that the appellant undergo VA 
orthopedic and neurological examinations in order to 
ascertain whether she had back and headache disorders, and, 
if so, whether it was as likely as not that either had had it 
origin during her period of military service.  

While a July 1998 neurological examination diagnosed tension 
headaches, the examiner did not express an opinion as to 
whether it was as likely as not that the appellant had a 
headache disorder that had begun in service.  

A VA orthopedic examination, also conducted in July 1998, 
reported medical history supplied by the appellant to the 
effect that "X-rays showed a fracture of L5 on a bone scan 
and MRI."  However, as noted by the neurologist in his July 
1998 examination, a July 1994 bone scan was interpreted as 
negative and a lumbosacral series of plain X-rays showed no 
skeletal deformities and no evidence of spondylolisthesis.  
Nevertheless, the orthopedic examiner reported a diagnosis of 
possible degenerative joint disease of the lumbosacral spine 
with slight loss of function due to pain, and he responded to 
the request for an opinion by stating that it was as likely 
as not that the appellant had a back disorder that had begun 
in service.  It is noted that the orthopedist did not order 
any tests of the appellant's spine, such as an MRI or X-rays, 
which may have supported or ruled out a diagnosis of 
degenerative joint disease. 

The Board's problems with the two July 1998 VA examinations 
concern the neurologist's omission of an opinion as to 
whether the appellant has a headache disorder that began in 
service and the orthopedist's opinion that the appellant has 
a back disorder that began in service while diagnosing 
possible degenerative joint disease in the lumbosacral spine.  
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a disability identified as 
"possible" fails to establish that such disability, in 
fact, exists.  Dyess v. Derwinski, 1 Vet. App 448, 454 
(1991).  

The Court has held that where remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, the Board finds (1) that the July 1998 VA 
neurological examination did not fully comply with the 
Board's August 1997 remand because the examiner failed to 
indicate whether it was as likely as not that the appellant 
had a headache disorder that had its origin in service, and 
(2) that the July 1998 VA orthopedic examination failed to 
identify a definite back disorder.  Therefore, in order to 
obtain additional medical evidence and to insure that the 
appellant receives her procedural due process rights and fair 
process rights, the Board finds that the claim must be 
remanded for the following actions:  

1.  The RO should schedule the appellant for an 
examination by an orthopedic specialist who has 
not previously examined the appellant in order 
to determine whether she has a definite back 
disorder.  The claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.  The 
examiner should be requested to identify all 
current back disorders and to express an 
opinion as to whether it is as likely as not 
that the appellant has a definite back disorder 
that had its origin in service.  The examiner 
should provide a complete rationale for all 
conclusions reached.   

2.  The RO should request that the neurologist 
who performed the July 1998 VA neurological 
examination review the claims file and his 
examination report, for the purpose of having 
him express an opinion as to whether it is as 
likely as not that the appellant has a headache 
disorder that had its origin in service.  The 
examiner should provide complete rationale for 
all conclusions reached.  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and her representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until she receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


